The Supreme Court affirmed the decree of the Common Pleas on May 11, 1885 in the following opinion:
Per Curiam.
A careful examination of the facts of this case fully vindicates the decree of the Court. The careful and guarded manner in which the tracks of the appellants are to be crossed, evinces a just regard for the rights of each party. The appellant cannot equitably demand any more, and the appellee cannot reasonably •construct its road with any less privilege.
Decree affirmed and appeal dismissed at the cost of the appellant.